Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise contained in case MJC No. 2, consisting of personal and household effects, reported by the landing inspector as manifested, not found, was not in fact imported. In accordance with stipulation of counsel andiollowing the decision cited it was held that duty is not assessable upon such portion of the merchandise as was reported by the inspector as manifested, not found. The protest was sustained to this extent.